Case 1:21-cv-04479-JGK Document 16 Filed 09/10/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

EMANUEL DELACRUZ, ON BEHALF OF
HIMSELF AND ALL OTHER PERSONS 21-cv-4479 (JGK)
SIMILARLY SITUATED,
ORDER
Plaintiffs,

- against -

TRINITY INTERNATIONAL INDUSTRIES,
L.L.c.,

Defendant.

 

JOHN G. KOELTL, District Judge:

It having been reported to this Court that the parties have
settled this action, it is, on this 10th day of September, 2021,
hereby ordered that this matter be discontinued with prejudice but
without costs; provided, however, that within 45 days of the date
of this order, counsel for the plaintiffs may apply by letter for
restoration of the action to the calendar of the undersigned, in
which event the action will be restored.

Any application to reopen must be filed within forty-five
(45) days of this order; any application to reopen filed
thereafter may be denied solely on that basis. Further, if the
parties wish for the Court to retain jurisdiction for the purpose
of enforcing any settlement agreement, they must submit the
settlement agreement to the Court within the same forty-five-day
period to be so-ordered by the Court. Unless the Court orders
otherwise, the Court will not retain jurisdiction to enforce a

settlement agreement unless it is made part of the public record.

 
Case 1:21-cv-04479-JGK Document 16 Filed 09/10/21 Page 2 of 2

All pending motions are dismissed as moot. All conferences
are canceled. The Clerk of Court is directed to close this case.
SO ORDERED.

Dated: New York, New York
September 10, 2021

\_ \-dohn G. Koeltl
United States District Judge

 

 

 
